DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 objected to because of the following informalities:  In claim 6, line 3, it is preferred that the Applicant changes “the measurement date” to “a measurement date”.  Appropriate correction is required.
Response to Amendment
Applicant’s amendments and remarks, filed 09/21/2021, are acknowledged. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
Withdrawn Rejections
The rejection of claims 1, 5 under 35 U.S.C. 102 (a)(1) as being anticipated by Denton et al. is withdrawn in view of applicant's amendments. 
Status of Claims
Claim(s) 1, 4-7, 9-10 is/are currently under examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Denton et al. (USPN 2008/0103408-previosuly cited) in view of Svanberg (USPN 2008/0249517).
Regarding claim 1, Denton et al. discloses a bladder urodynamic measurement apparatus (as shown in the figure below), comprising: a urinary catheter (as shown in the figure below); a pressure sensor (as shown in the figure below) configured to measure a value of pressure that is applied to an inside of the urinary catheter by urine in a bladder ([0014], [0043]); and a recording device (as shown in the figure below) configured to record a pressure value measured by the pressure sensor ([0040], “monitor 201 can be configured to display a plurality of measured and/or calculated values, including pressure and temperature”), the urinary catheter (as shown in the figure below) includes a catheter main body (element 217 figure 4, as shown in the figure below), a urine discharge part provided at an end portion of the catheter main body (as shown in the figure below), a branch part branching from the urine discharge part (as shown in the figure below), the urine discharge part including a conduit having a terminating conduit opening (as shown in the figure below), the pressure sensor is provided at the branch part (as shown in the figure below, [0043], “a combination flow control valve arrangement 221 is illustrated, which includes an integrated pressure transducer along with valve structure”). 

    PNG
    media_image1.png
    671
    868
    media_image1.png
    Greyscale

While Denton et al. discloses a syringe 182 that is removably attached to the terminating conduit opening, Denton et al. fails to explicitly disclose that a lid is directly attached to the urine discharge at the terminating conduit opening, and the lid provides a cover that uncovers the terminating conduit opening to open the conduit of the urine discharge part and covers the terminating conduit opening to close the conduit of the urine discharge part. 
 Svanberg discloses a catheter including a port 34 that is normally closed by a lid 35 (when the port is not being used), and (the lid is removed/lifted from the port 34, when a syringe is attached to the port 34) to add medicaments and agents to the plastic sleeve 31 through port 34 via the syringe. See [0081], figure 3. Therefore, it would have 
Regarding claim 5, the combination of Denton et al. and Svanberg teaches the recording device is configured to record the pressure value cyclically ([0036], “an electrical signal from the pressure transducer 195 may be displayed on a monitor 201. The pressure in the patient's bladder (which corresponds to the abdominal pressure of that patient), can therefore be monitored continuously”).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Denton et al. (USPN 2008/0103408-previosuly cited) in view of Svanberg (USPN 2008/0249517) as applied to claim 1 above, and further in view of Adams et al. (USPN 2004/0054352-previously cited).
Regarding claim 4, Denton et al. in view of Svanberg fails to teach a memory for recording the pressure value. Adams et al. discloses physiological sensor device including a pressure sensor attached to a catheter wherein the pressure sensor is configured to obtain pressure measurements, and store the obtained measurements in the memory located within the monitoring device ([0039], [0043]). Therefore, it would .
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Denton et al. (USPN 2008/0103408-previosuly cited) in view of Svanberg (USPN 2008/0249517) as applied to claim 1 above, and further in view of Adams et al. (USPN 2004/0054352-previously cited).
Regarding claim 6, while Denton et al. in view of Svanberg teaches recording the pressure value, Denton et al. in view of Svanberg fails to teach recording a date and time when the pressure value is measured, when the pressure value measured by the pressure sensor exceeds a predetermined value. Adams et al. discloses physiological sensor device including a pressure sensor attached to a catheter wherein the pressure sensor is configured to obtain pressure measurements, and store the obtained measurements in the memory located within the monitoring device. The absolute value of the pressure is stored in the memory along with a time stamp (e.g. year, month, day, hour, minute and second). From then on, each subsequent pressure measurement is compared to the stored measurement and evaluated to determine if the difference between that measurement and the stored measurement exceeds a predetermined threshold. If the difference is greater than or equal to the threshold, then that value is .
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Denton et al. (USPN 2008/0103408-previosuly cited) in view of Svanberg (USPN 2008/0249517) as applied to claim 1 above, and further in view of Adams et al. (USPN 2004/0054352-previously cited).
Regarding claim 7, Denton et al. in view of Svanberg fails to teach a notification section. Adams et al. discloses physiological sensor device including a pressure sensor attached to a catheter wherein the pressure sensor is configured to obtain pressure measurements, and store the obtained measurements in the memory located within the monitoring device. Adams et al. discloses processing and storing the obtained measurements, and providing a visual display of the measured parameter and/or an audible alarm indicative of the measured parameter triggering a threshold value ([0030], [0073]). Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made before the effective filing date of the claimed invention (AIA ) to incorporate the teaching of notifying the user when the measured value triggering a threshold value as taught by Adams et al. into the device of Denton et al., since such modification notifies the user that the measured value triggers the threshold. .
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Denton et al. (USPN 2008/0103408-previosuly cited) in view of Svanberg (USPN 2008/0249517) as applied to claim 1 above, and further in view of Rondoni et al. (USPN 2007/0255176-previously cited).
Regarding claim 9, Denton et al. in view of Svanberg fails to teach an acceleration sensor, wherein the recording device is configured to determine a data area of an acceleration at a time of a variation range of the acceleration detected by the acceleration sensor being within a predetermined value, and extract a pressure value that is measured at least partially at a same time as the data area. Rondoni et al. discloses pressure transducer within a catheter, and an accelerometer that indicates when the patient is moving ([0045], [0047]). Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made before the effective filing date of the claimed invention (AIA ) to incorporate the accelerometer of Rondoni et al. into the device of Denton et al., since such modification provides an acceleration data and indicates when the user is moving in order to facilitate using the accelerometer data as a cross-correlation with the data from the sensor.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Denton et al. (USPN 2008/0103408-previosuly cited) in view of Svanberg (USPN 2008/0249517) as applied to claim 1 above, and further in view of Adams et al. (USPN .
Regarding claim 10, while Denton et al. in view of Svanberg teaches recording the pressure value when the device is powered on and stop the recording when the device is powered off, Denton et al. in view of Dvanberg fails to teach recording a date and time when the pressure value is measured, a switch, and an external switch. Adams et al. discloses physiological sensor device including a pressure sensor attached to a catheter wherein the pressure sensor is configured to obtain pressure measurements, and store the obtained measurements in the memory located within the monitoring device. The absolute value of the pressure is stored in the memory along with a time stamp (e.g. year, month, day, hour, minute and second). From then on, each subsequent pressure measurement is compared to the stored measurement and evaluated to determine if the difference between that measurement and the stored measurement exceeds a predetermined threshold. If the difference is greater than or equal to the threshold, then that value is saved in memory along with a time stamp ([0043]). Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made before the effective filing date of the claimed invention (AIA ) to incorporate the teaching of storing measurement values along with the time stamps when the difference is greater than or equal to the threshold as taught by Adams et al. into the device of Denton et al. in view of Svanberg, since such modification provides recording of detailed time and date of the measurements in order to facilitate recording the measurements precisely. While Denton et al. in view of Svanberg in view of Adams teaches that once the device is powered on the pressure .
Response to Arguments
Applicant's arguments filed 09/21/2021 have been fully considered. Applicant argues that Denton’s drain occluding valve 213, which is positioned in a middle of the drain conduit 215, fails to disclose or suggest “a lid directly attached to the urine 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN FARDANESH whose telephone number is (571)270-5508. The examiner can normally be reached Monday-Friday 9:00-17:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARJAN FARDANESH/Examiner, Art Unit 3791